PER CURIAM.
In grievance proceedings, the referee found from overwhelming evidence that Mr. Quick failed on four occasions to place the proceeds of sales of clients’ real property in a separate trust account. Some $23,-000.00 was not returned to clients and is still unaccounted for. This- constitutes a flagrant violation of Integration Rule 11-02(4).
On account of this misconduct, Garrett D. Quick is hereby disbarred, and costs -in the amount of $1,016.05 are hereby taxed against him.
OVERTON, C. J., and BOYD, ENGLAND, HATCHETT and DREW (Retired), JJ., concur.